Citation Nr: 0806031	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  05-13 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for 
schizophrenia.

2.  Entitlement to a rating in excess of 40 percent for a 
lower back disability.

3.  Entitlement to a compensable rating percent for bilateral 
hearing loss.

4.  Entitlement to special monthly compensation (SMC) based 
on the need for aid and attendance.

5.  Entitlement to an effective date earlier than June 8, 
1993 for the grant of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs

ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1975 to 
February 1977.

This appeal comes to the Board of Veterans' Appeals (Board) 
from May 2004, July 2004, and July 2006 rating decisions.


FINDINGS OF FACT

1.  The evidence shows that the veteran has total 
occupational and social impairment as a result of his 
schizophrenia.

2.  The range of motion in the veteran's lumbar spine is only 
10 degrees.

3.  The evidence fails to show a neurologic disability as a 
result of the veteran's back disability.

4.  The evidence fails to show that bed rest has been 
prescribed to treat incapacitating episodes of back pain.

5.  The evidence fails to show the presence of ankylosis in 
the veteran's back.

6.  Those examining the veteran for purposes of evaluating 
his hearing loss, indicated that he exaggerated his response, 
rendering the results unreliable.  

7.  The veteran's service connected disabilities cause him to 
be in need of aid and attendance.

8.  The veteran was awarded TDIU in 1997, effective in 1993, 
but he failed to appeal and the decision has become final.

9.  The veteran has not alleged that a clear and unmistakable 
error (CUE) was made with regard to the November 1997 rating 
decision.

10.  No basis has been presented upon which an earlier 
effective date for TDIU could be granted.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent disability rating for 
schizophrenia have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9204 
(2007).

2.  Criteria for a rating in excess of 40 percent rating for 
a lower back disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DC 5237, 
5243, 5292 (as in effect prior to September 2003, and since).  

3.  Criteria for a compensable, 10 percent rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.86 (2007).

4.  Criteria for SMC based on the need for aid and attendance 
have been met.   38 U.S.C.A. §§ 501, 1114 (West 2002); 
38 C.F.R. § 3.352 (2007)

5.  Criteria for an effective date earlier than June 8, 1993 
for the grant of a TDIU have not been met.  38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400 (2007).
  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

Schizophrenia 

The veteran is currently rated at 70 percent under 38 C.F.R. 
§ 4.130, DC 9204 for schizophrenia which is assigned when a 
veteran has occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is assigned when a veteran has total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; danger of hurting self or others; intermittent 
inability to perform activities of living (including 
maintenance of minimal hygiene); disorientation to time or 
place; or, memory loss for names of close relatives, 
occupation, or own name.  Id.

In this case, the evidence shows that the veteran has total 
occupational and social impairment as a result of his 
schizophrenia. 

In November 2003, the veteran underwent a VA examination.  
The examiner noted that the veteran had been admitted in 
September after he had become suicidal and was hallucinating 
at home.  The veteran lived at home with his wife, two 
daughters and two granddaughters.  The examiner found that 
there had been no significant remissions of the veteran's 
neuropsychiatric symptomatology.  The veteran reported having 
very little control over his anger, and he has had multiple 
problems and hospitalizations because of overt aggressiveness 
at home.  The veteran was casually dressed and groomed.  He 
was alert and in contact with reality, although he had some 
tremors in his upper extremities, and he spoke in a very loud 
tone of voice, almost shouting.  The veteran referred to 
auditory hallucinations, but none were noted during the 
examination.  The veteran's thinking was referential, though 
not actually delusional, but his behavior was found to be 
inappropriate.  The veteran's long term memory was adequate, 
his intellectual capacity was maintained, his affect was 
constricted, his mood was somewhat apprehensive, his judgment 
was fair, and his insight was poor.  The examiner opined that 
the symptoms of the veteran's schizophrenia interfere 
markedly with his ability to maintain a gainful occupation 
and they also interfere in his relationship with others 
because of his tendency to become aggressive and his poor 
tolerance of frustration.  

The veteran has also sought outpatient treatment on a number 
of occasions during the course of his appeal.  In December 
2003, the veteran reported that he had not been compliant 
with his medications.  The veteran reported depressive 
symptoms, and stated that he was having feelings of 
persecution.  The veteran also reported hearing voices 
telling him to kill his family and himself.  The veteran was 
sad with a restricted affect, and the doctor indicated that 
there was no evidence of perceptual or thought disorder and 
the veteran was not suicidal or homicidal. 

In December 2003, a VA treatment record notes that the 
veteran often reported having feelings that he was being 
followed to be harmed.  He indicated that when he felt he was 
being watched, he would leave the house to seek the intruder, 
during which time he reported being armed.  The doctor 
indicated that the police had caught the veteran on several 
of these occasions.  

In March 2004, the veteran was noted to be in contact with 
reality without any evidence of suicidal or homicidal 
ideations.  Nevertheless, the veteran had delusions of 
persecution and feelings of guilt and worthlessness.  His 
memory was poor for recent material and his insight and 
judgment were both found to be poor.  

The veteran underwent a second VA examination in 2006, at 
which it was noted that the veteran had been hospitalized 17 
separate times between November 1984 and December 2003 for 
psychiatric reasons.  The veteran did not remember how many 
times he had been married, although it was noted that he 
lived with his wife of 20 years and two daughters (27 and 
16).  The veteran also did not remember his address or phone 
number.  The veteran complained of irritability, anxiety, and 
becoming verbally aggressive easily.  The veteran reported 
that his wife supervised all of his activities.  The examiner 
indicated that the veteran remained unemployed as a result of 
his psychiatric illness.  At the examination, the veteran was 
noted to have an anxious mood with only fair attention, 
memory, and concentration.  The veteran was not 
hallucinating, and was not suicidal or homicidal at that 
time.  Nevertheless, the examiner indicated that the 
veteran's records showed that he had periods of serious 
impairment of his thought process and communications; and 
while no delusions or hallucinations were reported at the 
time of the examination, the veteran's record showed that he 
had exhibited psychotic symptomatology.  The veteran was also 
noted to have a history of being suicidal and requiring 
hospitalization.  The veteran also had impaired impulse 
control.  The examiner opined that the veteran's psychiatric 
symptomatology caused severe interference with the veteran's 
social and occupational functioning.

The evidence shows that the veteran hears voices that tell 
him to kill himself and his family.  He also lives with 
constant thoughts of persecution.  Additionally, the veteran 
has been hospitalized on average of roughly once per year 
since 1984 on account of his psychiatric symptomatology.  At 
the veteran's most recent VA examination it was found that 
the veteran's psychiatric symptomatology severely interfered 
with his social and occupational functioning, and the veteran 
has not been able to work since his discharge from service 
(1977) on account of his psychiatric disability (as the 
veteran began receiving Social Security Disability benefits 
based on his schizophrenia in 1977).  

As such, the criteria for a total disability rating for 
schizophrenia have been met, and the veteran's claim is 
granted. 

Lower Back Disability  

The veteran is currently rated at 40 percent for his lower 
back disability, which was made effective the date his claim 
was received in September 2003.  

During the course of the veteran's appeal, the regulations 
for rating disabilities of the spine were revised effective 
September 26, 2003.  68 Fed. Reg. 51,456 (Aug. 27, 2003).  
All applicable versions of the rating criteria will be 
considered, but the new criteria may only be applied as of 
their effective date (i.e., at no earlier date).  See 
VAOPGCPREC 3-2000.

However, regardless of whether the old or revised criteria 
are used, there are still only several ways to achieve a 
rating in excess of 40 percent for a back disability.

Under the rating criteria in existence at the time the 
veteran's claim was received, a rating in excess of 40 
percent was not available under the old regulations, based on 
the range of motion of the veteran's lumbar spine, unless 
ankylosis was present.  Alternatively, a rating in excess of 
40 percent could be assigned by rating intervertebral disc 
syndrome (IVDS) based on incapacitating episodes.  An 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  A 40 percent rating 
is assigned for incapacitating episodes with a total duration 
of between 4 and 6 weeks; while a 60 percent rating is 
assigned for incapacitating episodes with a total duration of 
at least 6 weeks during the past 12 months.

Under the new criteria based on range of motion, a 40 percent 
rating is assigned when forward flexion of the thoracolumbar 
spine is 30 degrees or less.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine (2005).  
A rating in excess of 40 percent is not available unless 
ankylosis is present.

In addition to the orthopedic manifestations of a spinal 
disability, the revision to the spinal regulations requires 
the Board to evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  See 38 C.F.R. § 4.71a, Note (1).  The 
neurologic ratings will then be combined with the range of 
motion based orthopedic ratings. 

Under 38 C.F.R. § 4.124a, DC 8520, ratings of 10, 20, and 40 
percent are assigned depending on whether incomplete 
paralysis of the sciatic nerve is mild, moderate, or 
moderately severe.

However, in this case, the medical evidence fails to show 
that a rating in excess of 40 percent is warranted for the 
veteran's lumbar spine as the evidence fails to show 1) 
incapacitating episodes of IVDS that require bed rest, 2) 
ankylosis of the lumbar spine, or 3) limitation of motion of 
the lumbar spine and radiculopathy of the lower extremities 
that combines to a rating in excess of 40 percent. 

During the course of this appeal, the veteran has undergone 
two VA examinations in November 2003 and in March 2006.

The veteran was noted to have severe back pain at his 
examination in 2003, and the examiner indicated that the 
veteran had acute flare-ups of back pain which functionally 
impaired him roughly eight days per month.  However, the 
examiner specifically found that no medical certificate had 
been issued for strict bed rest in the past year.  Similarly, 
no bed rest was noted to have been prescribed at the 2006 
examination, and VA treatment records are also silent for any 
prescription of bed rest.  As such, the veteran's claims file 
is void of any evidence of prescribed bed rest, and a rating 
in excess of 40 percent is therefore not available based on 
incapacitating episodes of IVDS.

The evidence of record also fails to show the presence of 
either favorable or unfavorable ankylosis.  At the 2003 
examination, the examiner observed that the veteran had a 
normal gait and a preserved spinal contour, and he 
specifically concluded that there were no postural 
abnormalities of the back and no fixed deformities.  The 2006 
examination also showed limitation of motion in the lumbar 
spine, but similarly failed to show any ankylosis.  VA 
treatment records also fail to show any ankylosis.

With regard to the evaluation of orthopedic and neurologic 
manifestations of the veteran's back disability, the evidence 
confirms that the veteran has severe orthopedic limitations, 
but it fails to show that he has any accompanying neurologic 
disability.

At the VA examination in 2003, the veteran had 10 degrees of 
motion in flexion, extension, left lateral flexion, right 
lateral flexion, and left and right lateral rotation.  Pain 
began after 10 degrees.  There was moderate objective 
palpable muscle spasm.

At the VA examination in 2006, the veteran again had only 10 
degrees of flexion.  

As such, the veteran clearly meets the criteria for a 40 
percent rating based on limitation of motion as the forward 
flexion of his thoracolumbar spine is limited to well below 
30 degrees.  

The issue then is whether the veteran has any associated 
neurological disability.  However, the evidence fails to show 
that the veteran was diagnosed with a neurological disability 
at either the 2003 or the 2006 VA examinations.  VA treatment 
records similarly fail to show a diagnosis of a neurological 
disability.  

At the 2003 examination, the veteran did not describe any 
bowel or bladder incontinence.  He had normal muscle strength 
in the lower extremities, and a normal gait.  The neurologic 
examination showed that the veteran had diminished pinprick 
and smooth sensation in both legs, but there was no muscle 
atrophy in the lower extremities and the veteran had normal 
muscle tone and strength.  Knee jerks with hyperreflexia were 
+3 bilaterally and ankle jerks were +2 bilaterally and were 
symmetrical. 

At the 2006 examination, neurological testing showed 
bilateral hip flexion and extension was 5/5, as was knee 
extension bilaterally on the veteran's motor examination.  
Muscle tone was normal; and on his sensory examination, the 
veteran was normal to pinprick and light touch in his left 
lower extremity, and he had only slight impairment in his 
right lower extremity.  The examiner indicated that there was 
no radicular pain.  Additionally the veteran's reflexes were 
3+ with knee jerks bilaterally and 2+ for ankle jerks 
bilaterally.  No neurologic disability was diagnosed.

The evidence fails to show that the veteran has any 
neurologic disability associated with his service-connected 
lower back disability.   As such, the combination of 
orthopedic and neurologic symptomatology fails to combine to 
a rating in excess of 40 percent. 

Accordingly, the criteria for a rating in excess of 40 
percent for a lower back disability have not been met under 
either the old or revised rating criteria, and the veteran's 
claim is therefore denied.

Hearing Loss

Pursuant to VA's rating schedule, the assignment of a 
disability rating for hearing impairment is derived by a 
purely mechanical application of the rating schedule to the 
numeric designations derived from the results of audiometric 
evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by pure tone audiometric 
tests at the frequencies of 1000, 2000, 3000, and 4000 cycles 
per second (Hertz).  To evaluate the degree of disability 
from bilateral defective hearing, the rating schedule 
establishes 11 auditory acuity levels designated from level 
I, for essentially normal acuity, through level XI, for 
profound deafness.  A 10 percent evaluation for bilateral 
defective hearing is assigned when the hearing acuity is at 
least at Level I in the better ear and Level X in the poorer 
ear, or Levels II and V, or Levels III and IV.  38 C.F.R. §§ 
4.85, 4.87, Tables VI and VII.  

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  
When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).  

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Pure tone Threshold Average," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based only on the pure tone threshold average.  
Table VIa will be used when the examiner certifies that use 
of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
Section 4.86.  38 C.F.R. § 4.85(c).  

The veteran has undergone two VA examinations during the 
pendency of his appeal.

The first examination was in November 2003, the results of 
which are as follows, with pure tone thresholds recorded in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
30
45
60
LEFT
30
35
30
50
60

The average pure tone threshold in the veteran's left ear was 
44 decibels.  The average pure tone threshold in the 
veteran's right ear was 43 decibels.  The veteran also 
received a score of 92 percent for the left ear and 76 
percent for the right ear on the Maryland CNC test for word 
recognition.  

Using Table VI, these results merit ratings of level III for 
the veteran's right ear and level I for his left ear, which 
fails to meet the schedular criteria for a compensable rating 
for hearing loss.  Table VIa is not available, as the 
evidence fails to show a decibel loss in either ear of 55 at 
1,000 Hz.

The second examination was in March 2006, the results of 
which are as follows, with pure tone thresholds recorded in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
60
60
60
LEFT
60
65
60
60
65

The average pure tone threshold in the veteran's left ear was 
63 decibels.  The average pure tone threshold in the 
veteran's right ear was 61 decibels.  The veteran also 
received a score of 70 percent for the left ear and 76 
percent for the right ear on the Maryland CNC test for word 
recognition.  

Using Table VI, this examination showed level IV for the 
veteran's right ear and level V for his left ear, which meets 
the schedular criteria for a 10 percent rating for hearing 
loss.  Table VIa is available, as the veteran showed a 
decibel loss in each ear of more than 55 at each of the four 
specified frequencies.  However, the use of Table VIa 
produces the same result as using Table VI would in this 
case.

Although the results of this 2006 evaluation satisfy the 
criteria for a 10 percent evaluation, the examiner 
specifically remarked that the results were not reliable due 
to poor inter-test consistency between thresholds for pure 
tones, speech, and acoustic reflexes in both ears.  It was 
considered that the veteran's responses were bilaterally 
exaggerated.  Therefore, given the unreliability of the 2006 
test results, the Board concludes that the evidence does not 
reflect the presence of the criteria for a 10 percent 
evaluation, and this aspect of the veteran's appeal is 
denied.  

II.  Special Monthly Compensation

Special monthly compensation is payable to a veteran with 
specific combinations of service- connected disabilities, who 
is housebound, or whose service- connected disabilities leave 
him/her so helpless as to be in need of regular aid and 
attendance. 38 U.S.C.A. § 1114; 38 C.F.R. § 3.350. 

In order to establish entitlement to special monthly 
compensation based on the need for regular aid and 
attendance, the claimant must be a patient in a nursing home 
on account of mental or physical incapacity; or be blind or 
so nearly blind as to have corrected visual acuity in both 
eyes of 5/200 or less or concentric contraction of the visual 
field to 5 degrees or less; or have a factual need for 
regular aid and attendance of another person. 38 U.S.C.A. §§ 
1114(l), 1502, 1521; 38 C.F.R. §§ 3.350(b)(3), 3.351(b). 
These criteria must be met due to service-connected 
disabilities. 

Determinations as to the factual need for aid and attendance 
must be based on actual requirements of personal assistance 
from others. In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress or undress self or to keep self ordinarily clean and 
presentable, frequent need to adjust prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid, inability to feed self through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care and 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment. 
38 C.F.R. § 3.352(a). It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made; the particular 
personal functions, which the claimant is unable to perform, 
should be considered in connection with the condition as a 
whole, and the need for aid and attendance must only be 
regular, not constant. Id. For a favorable rating, at a 
minimum, one of the enumerated factors must be present. Turco 
v. Brown, 9 Vet. App. 222, 224-5 (1996).

As will be described below, the Board considers the criteria 
for special monthly compensation due to the need for regular 
aid and attendance are met.  

The veteran currently receives a total disability rating 
based on individual unemployability (TDIU); he is service 
connected for schizophrenia (now rated at 100 percent); a 
lumbar strain (rated at 40 percent); and bilateral hearing 
loss (rated non-compensable.)

At a VA spinal examination in November 2003 it was noted that 
the veteran was independent in his eating and toileting, but 
needed the assistance of his wife almost all the time for 
bathing, grooming and dressing.  Likewise, he could not run, 
had difficulty walking as a result of his back condition, and 
could not drive a car. 

The veteran underwent a VA examination in June 2004 to 
determine whether he was either in need of aid and attendance 
or was housebound.  The examiner found that the veteran 
required company to travel.  With regard to whether the 
veteran was able to protect himself from the hazards of his 
daily environment, the examiner indicated that the veteran 
was "dependent to his daily living needs requirement with 
some limitation to walk."  The examiner indicated that on an 
average day the veteran is on bed rest or sitting.  The 
veteran was only able to ambulate slowly for a short distance 
with a cane, and was "unable to leave the home in time, 
recommended company due to behavior problems."  The examiner 
also concluded that the veteran was not competent to manage 
his benefit payments.

A December 2003 VA treatment record notes that the veteran 
often had feelings that he was being followed to be harmed; 
and the veteran indicated that when he felt he was being 
watched, he would leave the house to seek the intruder.  The 
doctor indicated that the police had caught the veteran on 
several of these occasions. 

At the veteran's VA examination for his back in March 2006, 
the examiner indicated that the veteran's back affected his 
daily activities.  

The examiner indicated that the effect of the veteran's back 
disability on the following activities was:

Activity 
Effect of Back 
Activity 
Effect of Back 
Chores
Prevents
Feeding
None
Shopping
Severe
Bathing
Severe
Exercise
Prevents
Dressing
Prevents
Sports
Prevents
Toileting
Severe
Recreation
Prevents
Grooming
Severe
Traveling
Severe



At the veteran's psychiatric VA examination in March 2006, 
the veteran reported that his wife did not work and 
supervised all of his actions.  The veteran was noted to keep 
minimal personal hygiene and was involved in only basic 
activities at home.  The veteran's psychiatric symptoms were 
noted to interfere with his social and occupational 
functioning at a severe level.

The evidence has shown that the veteran has been unable to 
dress himself, and has difficulty going to the bathroom on 
his own.  Additionally, the more recent examinations have 
showed that the veteran's wife had to supervise he actions, 
as his social and occupational functioning was severely 
impaired as a result of his psychiatric disability.

Under these circumstances, the Board considers the criteria 
for an award of aid and attendance special monthly 
compensation benefits have been met, and the veteran's claim 
is therefore granted.


IV.  Earlier Effective Date Unemployability Determination

The veteran initially filed for TDIU benefits in the late 
1970s.  The veteran's claims were denied on a number of 
occasions by the RO, and were remanded by the Board on 
several occasions.  In October 1989, the Board denied the 
veteran's claim for TDIU prior to March 1, 1986, and remanded 
for consideration of TDIU as of March 1, 1986.  The RO again 
denied the claim, and the Board again remanded the claim in 
July 1992.  In November 1997, the RO granted the veteran's 
claim for TDIU, effective June 8, 1993, which was the first 
day the veteran met the schedular criteria for TDIU.  The 
veteran was informed that this was a total grant of the 
benefits sought.  However, while the veteran disagreed with 
certain parts of the November 1997 rating decision, he never 
disagreed with either the grant of TDIU or with the effective 
date assigned for it.  As such, this decision became final as 
of November 1998.

The assignment of an effective date for increased 
compensation is generally the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  

The veteran contends in his June 2002 claim that he is 
entitled to TDIU from his date of discharge from service in 
February 1977.  His rationale is that he made psychiatric and 
back claims and has been hospitalized and unable to work for 
periods since then.  The veteran also contends that he 
appealed to the Board on several occasions, but the Board 
always remanded his case and never reached a final decision 
with regard to his appeal.  

However, as discussed above, the Board did reach a final 
decision in October 1989, and then remanded the claim in July 
1992.  When the RO granted TDIU, it was considered a total 
grant and therefore it is the same as if the Board had 
reached a final decision.  The only reason this appeal would 
have been returned to the Board is if the veteran had filed a 
notice of disagreement with the effective date assigned 
within a year of the RO's rating decision, which the veteran 
did not do.

The veteran has already been awarded TDIU, and he failed to 
challenge the effective date at that time and it therefore 
became final.  As such, the veteran would have to allege that 
a clear and unmistakable error (CUE) had been made with 
regard to the assignment of the effective date, which has not 
been done in this case.  Absent CUE, the earliest effective 
date that could be assigned would be the date this claim was 
received, which is immaterial as the veteran had already 
received his TDIU at that point.

Accordingly, the criteria for an earlier effective date have 
not been met, and the veteran's claim is therefore denied.

V.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In light of decisions regarding the issues of schizophrenia 
and SMC, a detailed discussion of VA's various duties to 
notify and assist is unnecessary (because any potential 
failure of VA in fulfilling these duties is harmless error).

With regard to the issues of an earlier effective date for 
the grant of TDIU, and increased ratings for hearing loss and 
a lower back disability required notice was completed by 
letter dated in March 2004 and May 2006, which informed the 
veteran of all four elements required by the Pelegrini II 
Court as stated above with regard to each issue. 

VA treatment records have been obtained.  The veteran was 
also provided with a number of VA examinations (the reports 
of which have been associated with the claims file).  
Additionally, the veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined.
 
VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  To the extent 
that several claims have been denied, no disability rating or 
effective date will be assigned in those claims, so there can 
be no possibility of any prejudice to the veteran under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Because VA's duties to notify and assist have been met, there 
is no prejudice to the veteran in adjudicating this appeal.

ORDER

A rating in excess of 40 percent for a lower back disability 
is denied.

A total disability rating for schizophrenia is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

A compensable rating for  bilateral hearing loss is denied.

An earlier effective date for TDIU is denied.

Special monthly compensation based on the need for aid and 
attendance is granted. 


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


